Order modified on the law, and as modified affirmed, without costs of this appeal to either party. *814Memorandum: Since plaintiff stipulated in his affidavit that his attorney was entitled to his compensation in the amount which the attorney by not appealing has accepted, the only problem is how to secure the payment. The attorney cannot be said to have been at fault when the client has conceded his right to be paid. Under these circumstances the payment should be made or secured before the substitution of attorneys will be enforced. (Matter of Dunn, 205 N. Y. 398; Matter of Tillman, 259 id. 133.) All concur. (The order .imposes certain conditions on granting a motion for the substitution of attorneys.) Present — Crosby, Lewis, Cunningham, Taylor and Dowling, JJ.